         Case 5:19-cv-00074-FB Document 141 Filed 04/10/19 Page 1 of 6



TEXAS LEAGUE OF UNITED LATIN          §
AMERICAN CITIZENS, et al.,            §
                                      §
      Plaintiffs,                     §
                                      §
v.                                    §   CIVIL ACTION NO. SA-19-CA-074-FB
                                      §
DAVID WHITLEY, et al.,                §
                                      §
      Defendants.                     §

AND

JULIETA GARIBAY, et al.,              §
                                      §
      Plaintiffs,                     §
                                      §
v.                                    §
                                      §   CIVIL ACTION NO. SA-19-CA-159-FB
DAVID WHITLEY, et al.,                §
                                      §
      Defendants.                     §
                                      §

AND

MOVE TEXAS CIVIC FUND, et al.,        §
                                      §
     Plaintiffs,                      §
                                      §
 v.                                   §
                                      § CIVIL ACTION NO. SA-19-CA-171-FB
 DAVID WHITLEY, et al.,               §
                                      §
     Defendants.                      §
                                      §
______________________________________________________________________________

      DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS
          THE GARIBAY PLAINTIFFS’ THIRD AMENDED COMPLAINT
______________________________________________________________________________
            Case 5:19-cv-00074-FB Document 141 Filed 04/10/19 Page 2 of 6



       1.      Just like the LULAC Plaintiffs in the first-filed case, the Garibay Plaintiffs have

sued Texas Attorney General Ken Paxton for doing nothing other than making public statements

about the results of the process described in Election Advisory 2019-02. See Garibay Third Am.

Compl. ¶¶ 124–26, ECF No. 97. And then they went a step further and added similar claims against

Texas Governor Greg Abbott. The claims against Attorney General Paxton amount to his having

issued one press release and one tweet. Id. ¶¶ 124–25. And the allegations against Governor Abbott

are limited to a single tweet and two answers to reporters’ questions. Id. ¶¶ 126, 183, 186.

       2.      The Court has already dismissed the LULAC Plaintiffs’ claims against Attorney

General Paxton based on those same public statements, recognizing his First Amendment right to

make such statements. March 27, 2019 Order, ECF No. 131. Each one of the Garibay Plaintiffs’

claims against Governor Abbott and Attorney General Paxton fail for the same reason.

       3.      Additionally, the Garibay Plaintiffs have not pleaded that they have suffered an

injury in fact that is traceable to Attorney General Paxton or Governor Abbott or redressable by a

ruling against Attorney General Paxton or Governor Abbott. Thus, the Garibay Plaintiffs have

failed to show how this Court has Article III jurisdiction over the Garibay Plaintiffs’ claims against

Attorney General Paxton or Governor Abbott. In their response to Defendants’ motion to dismiss,

the Garibay Plaintiffs once again confirm that their claims against Attorney General Paxton and

Governor Abbott are wholly based on their “public statements.” Garibay Resp. to Defs.’ Mot. to

Dismiss at 4, ECF No. 136. The Garibay Plaintiffs do not allege that Attorney General Paxton

publicly stated that any particular individual is under investigation, and the Garibay Plaintiffs do

not allege how Governor Abbott’s public statements caused any plaintiff any harm. Governor

Abbott and Attorney General Paxton cannot cancel any voter’s registration and cannot advise any

county to investigate or refrain from investigating a voter’s citizenship. And any relief sought by
            Case 5:19-cv-00074-FB Document 141 Filed 04/10/19 Page 3 of 6



the Garibay Plaintiffs related to Attorney General Paxton’s authority to investigate allegations of

voter fraud is unsupported by the allegations in the third amended complaint and well beyond the

scope of this case.

       4.      Likewise, the Garibay Plaintiffs’ claim of conspiracy fails because it is based

entirely on those same public statements. See id. at 26 (alleging that Attorney General Paxton made

“public statements,” that Attorney General Paxton and Governor Abbott “repeated then defended”

such statements, and that Governor Abbott continued defending the process “in the media.”). Thus,

the Garibay Plaintiffs’ conspiracy claim should be dismissed not only as to Attorney General

Paxton and Governor Abbott, but also as to Texas Secretary of State David Whitley, particularly

because a conspiracy requires more than one actor. See Hilliard v. Ferguson, 30 F.3d 649, 652–53

(5th Cir. 1994).

       5.      As for the remaining claims against Secretary Whitley, the Garibay Plaintiffs still

do not allege that any of the plaintiffs have been wrongfully denied the right to vote by Secretary

Whitley. Nor would such an allegation be plausible in any event. Secretary Whitley is not

responsible for canceling, or even investigating, any voter’s registration. See State Defs.’ Mot. to

Dismiss Garibay Third Am. Compl. ¶¶ 5–10, ECF No. 128. And to the extent that any counties

investigate or cancel registrations, there are procedural safeguards in place to protect eligible

voters’ right to cast a ballot. Id. ¶¶ 9–10, 32. Those safeguards help ensure that the list-maintenance

process outlined in Election Advisory 2019-02 meets the Anderson-Burdick balancing test and is

in line with other acceptable practices to ensure the integrity of Texas’s elections. See, e.g.,

Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 197–98 (2008) (holding that the availability

of the right to cast a provisional ballot provides an adequate remedy for burdens arising from life’s

vagaries); see also State Defs.’ Mot. to Dismiss Garibay Third Am. Compl. ¶¶ 44–52, ECF No.
             Case 5:19-cv-00074-FB Document 141 Filed 04/10/19 Page 4 of 6



128. And finally, the Garibay Plaintiffs still do not attempt to link their potential receipt of a notice

of examination to “social and historical conditions that have or currently produce discrimination

against members of [a] protected class” as required by Section 2 of the Voting Rights Act. See id.

¶¶ 55–58.

        6.      Therefore, the State Defendants respectfully request that the Court dismiss with

prejudice all of the Garibay Plaintiffs’ claims in their third amended complaint.
Case 5:19-cv-00074-FB Document 141 Filed 04/10/19 Page 5 of 6



                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           JEFFERY C. MATEER
                           First Assistant Attorney General

                           RYAN BANGERT
                           Deputy Attorney General for Legal Counsel

                           /s/ Patrick K. Sweeten
                           PATRICK K. SWEETEN
                           Associate Deputy for Special Litigation
                           Texas Bar No. 00798537

                           TODD LAWRENCE DISHER
                           Special Counsel for Civil Litigation
                           Texas Bar No. 24081854
                           MICHAEL TOTH
                           Special Counsel for Civil Litigation
                           Texas Bar No. 24100608
                           ROLA DAABOUL
                           Assistant Attorney General
                           Texas Bar No. 24068473
                           CHRISTOPHER D. HILTON
                           Assistant Attorney General
                           Texas Bar No. 24087727
                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 463-2120
                           FAX: (512) 320-0667
                           Patrick.Sweeten@oag.texas.gov
                           Todd.Disher@oag.texas.gov
                           Michael.Toth@oag.texas.gov
                           Rola.Daaboul@oag.texas.gov
                           Christopher.Hilton@oag.texas.gov
                           Counsel for Defendants
         Case 5:19-cv-00074-FB Document 141 Filed 04/10/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on April 10, 2019, and that all counsel of record were served by CM/ECF.

                                            /s/ Patrick K. Sweeten


                                            PATRICK K. SWEETEN
